Title: To James Madison from William C. C. Claiborne, 29 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


29 October 1804, New Orleans. “On last Evening Mr. Prevo[s]t (one of the Judges) arrived in this City, and will proceed I believe immediately to organize the Supreme Court. … I sincerely wish, that the Judges may find their duties agreeable, and that the happiest result may attend their exertions.… But I fear the trial by Jury, the introduction of oral testimony, the Admission of Attorneys &c. will illy comport with the former habits of the People, and that the Court, (as I have been) will be accused by the designing few, of making injurious innovations on the Spanish Law.

“I do not know that I shall be enabled to form a Council on the 12h. of November. Messrs. Watkins, Morgan and Kenner will serve; Messrs. Jones, Bore and Dow have declined—and I fear the situation of Colo: Belchass’s private affairs, will not permit his acceptance. Of the determination of the other Gentlemen named, I am not yet advised. I hope however, that the President will early forward the Names of such Gentlemen as he would wish to supply the existing vacancies.
“I am very desirous to form a Council; The Good of the Territory requires many Legislative Acts, but I am fearful, that a Party Spirit which seems to have acquired a great ascendency over certain Individuals will occasion me much temporary Embarrassment. It was unfortunate that Messrs. Jones Bore and Clark were appointed Councillors; they are the great Supporters of the Memorial, and will not only decline serving in the Council, but will induce others to do so likewise.”
Adds in a postscript: “The Christian name of Mr. Mather whom I recommended in my last Letter as worthy the Presidents Confidence, is ‘James’ and not ‘George’ as I formerly stated: I beg leave also to name Mr. John F. Merriult of this City, as a Man of respectability, & one who might be serviceable in the Council.”
